COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re 1301 Fannin Owner, LP

Appellate case number:      01-19-00119-CV

Trial court case number: 2017-61367

Trial court:                190th District Court of Harris County

        Relator, 1301 Fannin Owner, L.P., has filed a petition for writ of mandamus challenging a
December 3, 2018 order compelling relator to produce certain documents within 10 days of the
parties executing a confidentiality agreement. The parties executed a confidentiality agreement on
February 11, 2019. On February 21, 2019, the day the production was due, relator filed its petition
for writ of mandamus and a related motion requesting an emergency stay of the December 3, 2018
order. Relator’s motion for an emergency stay is DENIED.
        In challenging the December 3, 2018 order, relator asserts in its petition that “[t]he former
judge of the 190th District Court entered an order compelling production of information that
exceeds the scope of discovery as set forth in the Texas Rules of Civil Procedure.” Neither the
petition nor the record indicates that relator requested the successor judge to reconsider the
December 3, 2018 order. Accordingly, pursuant to Texas Rule of Appellate Procedure 7.2(b), the
Court “abate[s] the proceeding to allow the successor to reconsider the original party’s decision.”
TEX. R. APP. P. 7.2(b).
          Within 15 days of this order, relator is directed to obtain a hearing date, if necessary, from
the trial court coordinator and to notify all parties of such date. The hearing shall be set for a date
no later than 30 days after the date of this order. The trial court coordinator shall advise the Clerk
of this Court of the hearing date as soon as it is set.
        Within 30 days of the date of this order, the trial court is directed to file a supplemental
clerk’s record or reporter’s record documenting the successor’s ruling.
        This case is abated, treated as a closed case, and removed from this Court’s active docket.
This original proceeding will be reinstated on this Court’s active docket when the successor
respondent has reconsidered the original respondent’s decisions and either party informs the Clerk
of this Court of the ruling(s) with a certified copy of the order(s).
      It is so ORDERED.

Judge’s signature: ___/s/ Sarah Beth Landau_________
                                 Acting individually


Date: __February 22, 2019_____